Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nomugi Tomoyori on 04/09/21.

The application has been amended as follows: 

1.  (Currently Amended)  A deposition device comprising:
	a swirling flow generation device including 
a first pipe having a first pipe axis and through which gas passes, an airflow of the first pipe containing a defibrated material, [[;]]
a second pipe having a second pipe axis in a direction different from the first pipe axis and communicating with a region downstream of the first pipe, [[;]] and
an airflow changing unit provided in the first pipe and having an opening eccentric from the first pipe axis, the airflow changing unit including a plate member installed so as to block a lumen of the first pipe, and the opening provided in the plate member; and
a drum installed downstream of the second pipe, having a plurality of through-holes on an outer peripheral portion, and rotating around a central axis, wherein
	a downstream end portion of the second pipe communicates with an inside of the drum.

	2.  (Canceled)  

	3.  (Currently Amended)  The deposition device according to claim 1, wherein
	when a cross-sectional area of a lumen of the first pipe is S1 and a cross-sectional area of a lumen of the second pipe is S2, S1 < S2 is satisfied.

	4.  (Currently Amended)  The deposition device according to claim 1, wherein
	when a cross-sectional area of a lumen of the first pipe is S1 and an opening area of the opening is S3, S1/S3 is 1.5 or more and 10 or less.

	5.  (Currently Amended)  The deposition device according to claim 1, wherein
	when an inner diameter of the second pipe is d2 and a distance from the opening to the second pipe axis is L, L/d2 is 0.5 or more and 5 or less.

	6.  (Currently Amended)  The deposition device according to claim 1, wherein
	the airflow changing unit includes a position adjusting mechanism that adjusts a position of the opening with respect to the first pipe axis.

deposition device according to claim 1, wherein
	the airflow changing unit has a mounting portion configured to selectively mount a plurality of plate members having different conditions for the opening.

	8.  (Canceled)  

	9.  (Canceled)  

	10.  (Currently Amended)  The deposition device according to claim 1 
	the downstream end portion of the second pipe is coupled to an end surface of the drum, and
	a rotation direction of the swirling flow and a rotation direction of the drum are the same.

Drawings
The drawings were received on 12/26/19.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 includes structures which are neither anticipated by, nor obvious over prior art of record.  Claims 3-7 and 10 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.